NoahNestorNate3#67Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
The following features are claimed but not shown in drawings
1-1 sub-lead line: claims 1-4, 18-20
1-2 sub-lead line: claims 1-4, 18-20
1-3 sub-lead line: claims 4, 20
1-4 sub-lead line: claims 4-6, 20
1-5 sub-lead line: claims 4-6, 20
1-1-1 sub-lead line: claims 1, 3, 18, 19
1-2-1 sub-lead line: claims 1, 3, 18, 19
2-1 sub-lead line: claims 1, 2, 6-9, 18
2-2 sub-lead line: claims 1, 2, 6-9, 18
2-3 sub-lead line: claims 6, 7
2-4 sub-lead line: claims 6, 7
2-5 sub-lead line: claims 6, 7
3-1 sub lead line: claims 7, 8
3-2 sub lead line: claims 7, 8
3-3 sub lead line: claim 7

3-5 sub lead line: claim 7
3-1-1 sub lead line: claim 7
Therefore, the above reference features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following features as described in the specification:
Paragraph 108, “a plurality of second lead lines LE21…”
LE21”.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because (with suggest specification amendment as of the following): 
Reference character “LE23” in fig. 6 has been used to designate both “203 sub-lead lines LE23” in paragraphs 110, 120 and “2-3 sub-lead line LE23” in paragraph 120.
“203 sub-lead lines” in paragraphs 110 and 120 shall be amended to “2-3 sub-lead lines”.
Reference character “LE22b” in fig. 6 has been used to designate both “2-2b sub-lead line” in paragraphs 112 and “2-2a sub-lead line” in paragraph 113. 
“The 2-2a sub-lead line LE22 b” in paragraph 113 shall be amended to “The 2-2a sub-lead line LE22 a”.
Reference character “LE22” in fig. 6 has been used to designate both “2-2 sub-lead line LE22” in paragraph 112 and “2-3 sub-lead line LE22” in paragraph 116. 
Reference character “LE22a” in fig. 6 has been used to designate both “2-2a sub-lead line LE22 a” in paragraph 112 and “2-3a sub-lead line LE22 a” in paragraph 116. 
“Likewise, the 2-3 sub-lead line LE22 may include a 2-3a sub-lead line LE 22 a” in paragraph 116 shall be amended to “Likewise, the 2-3 sub-lead line LE23 may include a 2-3a sub-lead line LE23 a”.
Reference character “LE22b” in fig. 6 has been used to designate both “2-2b sub-lead line LE22 b” in paragraph 112 and “2-3b sub-lead line LE22 b” in paragraph 116. 
Reference character “LE22a” in fig. 6 has been used to designate both “2-2a sub-lead line LE22 a” in paragraph 112 and “2-3a sub-lead line LE22 a” in paragraph 116.
“and the 2-3b sub-lead line LE22 b separated from the 2-3a sub-lead line LE22 a in the second direction DR2” in paragraph 116 shall be amended to “and the 2-3b sub-lead line LE23 b separated from the 2-3a sub-lead line LE23 a in the second direction DR2”

Reference character “LE23b” in fig. 6 has been used to designate both “2-3b sub-lead line LE23 b” in paragraph 116 and “2-3a sub-lead line LE23 b” in paragraph 117.
“The 2-3a sub-lead line LE23 b” in paragraph 117 shall be amended to “The 2-3a sub-lead line LE23 a”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 contains subject matters “wherein the second lead lines comprise a 2-1 sub-lead line configured to supply a scan-high voltage signal from the driving integrated circuit to the panel signal lines, and a 2-2 sub-lead line configured to supply a scan-low voltage signal from the driving integrated circuit to the panel signal lines”. Claim 18 contains similar subject matters “wherein the plurality of second lead lines 2-1 sub-lead line configured to supply a scan-high voltage signal from the driving integrated circuit to a display panel, and a 2-2 sub-lead line configured to supply a scan-low voltage signal from the driving integrated circuit to the display panel”.
Claims 2, 6-9 also contain subject matters “2-1 sub-lead line” and “2-2 sub-lead line”, with claim 9 further stating “wherein the 2-1 sub-lead line is a gate-high voltage line (VGHL) and the 2-2 sub-lead line is a gate-low voltage line (VGLL).”
Reviewing corresponding specification, similar description of “2-1 sub-lead line” are repeated verbatim as claimed clauses in paragraphs 11, 12, 16, 18-20, with no additional detail or structure added. 
However, in paragraph 109 the same 2-1 sub-lead line is described as configured to receive data signal and data control signal from the second circuit board 50 to transfer the signals to the driving integrated circuit 390 instead, in contract to supply a scan-high voltage as claimed. In addition, the claimed 2-1 sub-lead line is not clearly labeled as so in any figures. It is therefore unclear what constitute as the scope or structure of the claimed 2-1 sub-lead line.
Reviewing corresponding specification, similar description of “2-2 sub-lead line” are repeated verbatim as claimed clauses in paragraphs 11, 12, 16, 18-20, with no additional detail or structure added. 
However, in paragraphs 110-128 the “2-2 sub-lead line” is described as dummy lines with 0V applied in contrast from scan-low voltage applied as claimed. Furthermore, paragraphs 139 describe the “2-2a sub-lead line” with scan-high voltage applied in contrast from scan-low voltage applied as claimed. In addition, the “2-2 sub-lead line” labeled as LE22 (according to paragraphs 110, 112, 121, 122, 128, 141) in figures are 
	Claim 1 contain subject matter “wherein the plurality of first lead lines comprises a 1-1 sub-lead line physically connected to the driving integrated circuit, a 1-1-1 sub-lead line separated from the 1-1 sub-lead line in a first direction, a 1-2 sub-lead line spaced apart from the 1-1 sub-lead line in a second direction intersecting the first direction, and a 1-2-1 sub-lead line spaced apart from the 1-2 sub-lead line in the second direction, and wherein the first direction faces the second circuit board from the first lead line.”
	Corresponding 1-1 sub-lead line, 1-1-1 sub-lead line, 1-2 sub-lead line, and 1-2-1 sub-lead line are not clearly labeled in any figure/drawing. 
	In addition, reviewing corresponding disclosure, the particular arrangement of 1-1, 1-1-1, 1-2, 1-2-1 sub-lead lines disposed and spaced apart from one another in the first direction and second direction as claimed is not described in any embodiment. That is, none of disclosed embodiment teaches a 1-1 sub-lead line physically connected to the driving IC with a 1-1-1 sub-lead line separated from the 1-1 sub-lead line in a first direction, with a 1-2 sub-lead line spaced apart from the 1-1 sub-lead line in a second direction intersecting the first direction, and a 1-2-1 sub-lead line spaced apart from the 1-2 sub-lead line in the second direction at the same time. At best, the specification discloses a LE22a sub-lead line physically connected to the driving IC with a LE22b sub-lead line separated from the LE22a sub-lead line in a second direction, with a LE23a sub-lead line spaced apart from the LE22a sub-lead line in a first direction the second direction, and a LE23b sub-lead line spaced apart from the LE23a sub-lead line in the second direction at the same time (first and second direction designated according to direction label shown in fig. 6).
	Furthermore, it is indefinite what constitute “wherein the first direction faces the second circuit board from the first lead line”, that is, it is unclear what constitute “faces” for a particular “direction”.
Claim 1 therefore contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention.
Claim 18 contain subject matter:
(hereinafter referred as “clause 1”) “wherein the second line layer comprises a plurality of first lead lines located on a side of the driving integrated circuit in a first direction to be connected to the driving integrated circuit and spaced apart from one another in a second direction intersecting the first direction, and a plurality of second lead lines located on an opposite side of the driving integrated circuit in the first direction to be connected to the driving integrated circuit,”
(hereinafter referred as “clause 2”) “wherein the plurality of first lead lines comprises a 1-1 sub-lead line, a 1-2 sub-lead line, a 1-1-1 sub-lead line spaced apart from the 1-1 sub-lead line in the first direction, and a 1-2-1 sub-lead line spaced apart from the 1-2 sub-lead line in the first direction,”
(hereinafter referred as “clause 3”) “wherein the plurality of first lead lines comprises a 1-1 sub-lead line physically connected to the driving integrated circuit, a 1-1-1 sub-lead line separated from the 1-1 sub-lead line in a first direction, a 1-2 sub-lead line spaced apart from one another in a second direction intersecting the first direction of the 1-1 sub-lead line, and a 1-2-1 sub-lead line spaced apart from one another in the second direction of the 1-2 sub-lead line, and wherein the first direction faces the first lead line from the driving integrated circuit.”
Claim 20 further contain subject matter:
(hereinafter referred as “clause 4”) “wherein the plurality of first lead lines comprises a 1-3 sub-lead line on one side of the 1-1 sub-lead line and the 1-2 sub-lead line in the first direction, and a 1-4 sub-lead line and a 1-5 sub-lead line on another side thereof in the first direction“.
Corresponding 1-1 sub-lead line, 1-1-1 sub-lead line, 1-2 sub-lead line, and 1-2-1 sub-lead line are not clearly labeled in any figure/drawing. 
	In addition, reviewing corresponding disclosure, the particular arrangement of “first lead lines”, “second lead lines” (first and second lead lines disposed on opposite sides of driving IC along the “first direction”), and 1-1, 1-1-1, 1-2, 1-2-1 sub-lead lines disposed and spaced apart from one another in the first direction or second direction as claimed is not described in any embodiment. That is, the particular “first direction” and second direction” in conjunction with components arrangement as described in claim clauses referenced above does not form a coherent embodiment. Not only the 1-1, 1-2, 1-1-1, 1-2-1 sub-lead lines are introduced twice in separate clauses 2 and 3 above with different descriptions, the “first direction” and “second direction” appears to be mixed with each other from clauses 1 and 2 vs. from clauses 3 and 4. For example, sub-lead lines 1-2 and 1-2-1 appear to be spaced apart from each other in the first direction in second direction instead in clause 3.
	Furthermore, it is unclear what constitute “a 1-2 sub-lead line spaced apart from one another…” and “a 1-2-1 sub-lead line spaced apart from one another…”, as it is indefinite what “one another” refers to. In addition, it is indefinite what constitute “wherein the first direction faces the first lead line from the driving integrated circuit.”, that is, it is unclear what constitute “faces” for a particular “direction”.
Claim 18 therefore contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed had possession of the claimed invention.
Claim 2 (and claim 3 for dependency on claim 2) contains subject matter “wherein the 1-1 sub-lead line protrudes from the 2-1 sub-lead line in the second direction, and wherein the 1-2 sub-lead line protrudes from the 2-2 sub-lead line in the second direction”. It is indefinite with regard to what constitute “protrudes from” “in the second direction” (see discussion regarding first and second direction in claim 1 above). “Protrude” under plain meaning constitute extending beyond or above a surface, it is unclear whether applicant intended to require a first sub-lead line protruding from a second sub-lead line to be physically/electrically connected to the second sub-lead line and branch off from the second sub-lead line or it is intended that the first sub-lead line to extend further in a direction toward another component than the second sub-lead line be sufficient to read on claim. 
Claim 4 (and claims 5, 6 for dependency on claim 4) contains subject matter “wherein the 1-4 sub-lead line and the 1-5 sub-lead line electrically connects the circuit signal line with the second lead line.” It is indefinite what constitute the claimed 1-4 sub-lead line and 1-5 sub-lead line without ascertaining what the second lead line refers to. Claim 1 in which claim 4 depends on defines the second lines as “a plurality of second lead lines connecting the panel signal lines with the driving integrated circuit”, that is, a sub-lead line electrically connected to the second lines shall be connected to the panel signals lines and driving integrated circuits as well, yet components LE 24 / LE 25 from fig. 6 of the specification most similar to the claimed subject matter is not connected to the driving integrated circuits as claimed. 
Claim 7 contains subject matter “a 3-1-1 sub-lead line electrically separated from the 3-1 sub-lead line in the second direction.” The claimed 3-1-1 sub-lead line is not labeled or shown in any figure/drawing with clarity as what the 3-1-1 sub-lead line refers to. It is further unclear what constitute “electrically separated from the 3-1 sub-lead line in the second direction, i.e. whether the second direction refers to arrangement/extension of 3-1-1 sub-lead line, 3-1 sub-lead line, electrical separation space between sub-lead lines, or combination thereof.
Claim 8 contains subject matter “the display device of claim 7, wherein the via holes comprise a first via hole connecting the 3-1 sub-lead line with the 2-1 sub-lead line, and a second via hole connecting the 3-2 sub-lead line with the 2-2 sub-lead line, and wherein the second via hole is closer to the second circuit board than the first via hole is when viewed a plan view.”

In addition to the issues identified above, the following claimed sub-lead lines are claimed but not sufficiently described in specification with clarity to link the claimed subject matter to structure shown in drawing or described in specification: 
1-1 sub-lead line: claims 1-4, 18-20
1-2 sub-lead line: claims 1-4, 18-20
1-3 sub-lead line: claims 4, 20
1-4 sub-lead line: claims 4-6, 20
1-5 sub-lead line: claims 4-6, 20
1-1-1 sub-lead line: claims 1, 3, 18, 19
1-2-1 sub-lead line: claims 1, 3, 18, 19

2-2 sub-lead line: claims 1, 2, 6-9, 18
2-3 sub-lead line: claims 6, 7
2-4 sub-lead line: claims 6, 7
2-5 sub-lead line: claims 6, 7
3-1 sub lead line: claims 7, 8
3-2 sub lead line: claims 7, 8
3-3 sub lead line: claim 7
3-4 sub lead line: claim 7
3-5 sub lead line: claim 7
3-1-1 sub lead line: claim 7
While paragraphs 11-30 of the specification repeated verbatim the claimed clause corresponding to above claimed subject matters without providing additional detail or structure, remaining specification of pending application is indefinite with the above claimed denominations with clear references to what each numbered sub-lead lines refers to in drawing or specification. Hence, independent claims 1, 18, as well as dependent claims 2-17, 19 and 20 (for dependency on rejected independent claims) thereof are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Examiner respectfully submit that patentability pending application need to be further considered upon resolving of 112 issues identified above. 
:
Lee, US 2014/0312486 discloses a chip-one-film package including integrated driver circuit chip disposed on a first circuit board arranged between display panel and a second circuit board, with a plurality of first lead lines connecting driver circuit chip with display panel signal pads and a plurality of second lead lines connection driver circuit chip with the second circuit board in general (see fig. 1, fig. 3, paragraphs 66-68, circuit chip 210 with signal lines SL1 and SL2). 
  Hayashi, US 2004/0084740 discloses display module with integrated circuit chip disposed between display panel and additional circuit board, with signal lines having dummy patterns and electrically separated from each other in particular direction in general (fig. 4, paragraphs 130, integrated circuit 52 having signals lines on opposite side of integrated circuit connecting to display panel area and circuit board area, with dummy pattern 76, 82, paragraphs 130).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEIJIE SHEN/Examiner, Art Unit 2694      


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694